Title: From George Washington to Brigadier General William Maxwell, 24 February 1779
From: Washington, George
To: Maxwell, William


Sir
Head Quarters Middle Brook 24th Feby 1779

I recd your favr of yesterday with several News papers inclosed. The Regulations of Congress for the settlement of Rank take in every claim that the Feild Officers of your Brigade can possibly make and therefore there will be no need of referring the matter to the State. If they find they can not settle the dispute among themselves I will appoint a Board to hear their pretensions and come to a final decision. The sooner this is done the better—Tuesday next is appointed for a Court Martial to sit at this place for the trial of Colo. Ogden on the charges exhibited by Capt. Morrison. I have given the Colo. notice and I must desire you to summon Capt. Morrison and Colo. Dehart, Capt. Polhemus, Capt. Van Angel, Major Conway, Ensign Levy, Mr Mathias Williamson and Robt Kelso, who were returned as evidences to support the charges.
Capt. Fitzrandolphs treatment in New York is referred to Mr Boudinot the State Commy of prisoners who no doubt will make a proper representation. I am [&]c.
